With all due deference to the majority opinion of this court, I seriously doubt the *Page 980 
right of the injunctive relief sought and the jurisdiction of this court herein.
Conceding the jurisdiction and the right of injunctive relief, I am of the opinion that the acts annulled herein were passed to carry out the provision of section 4 of article 8 of the Constitution, which provides: "The Legislature shall enact laws to secure fairness in party primary elections."
Under the previous primary law, where there were candidates running for local offices — such as police jury members and school board members — these local candidates had the exclusive right of submitting the lists from which the commissioners and clerks were drawn and all other candidates had no choice in the selection whatsoever. The purpose of the primary election is for the members of that party to choose their own candidates. The purpose of the officials at the polls is to represent the party holding the primary and not to represent any individual candidate. These acts placed the right of selection of the commissioners and clerks in the hands of a board composed of citizens and required them to take oath. This eliminated the discrimination of allowing some candidates to have a voice in the selection of election officials and denying others that right. It would be impossible to allow all candidates a voice in such selection where many are seeking nomination to various offices. These acts positively eliminated dummy candidates. Under the previous primary laws, the local candidates had the right to submit the names from which the commissioners and clerks were drawn. Therefore, in order to secure the right to submit lists from which commissioners and *Page 981 
clerks were to be drawn, the practice of entering dummy candidates to accomplish this purpose was resorted to. This practice was being severely criticized at the time these acts were passed. As long as the candidates have a right to submit lists or have a right in the selection of election officials, there will be dummy candidates. No penalizing statute against dummy candidates can ever be effective for the reason that in the majority of the cases it cannot be proved that the candidate entered as a dummy.
Under the previous law, when the candidates submitted the names and they were drawn there was no fixed responsibility for the type of election officials selected; under the acts annulled herein, the Board of Supervisors of Elections is directly responsible for the type of commissioners and clerks selected. It has been human experience that it is to the best interest of government to have responsibility fixed. This board is under oath. They are directly responsible for the type of commissioners and clerks selected. The Board of Supervisors of Elections is composed of two members appointed by the Governor and the registrar of voters, who is appointed on the recommendation of the police jurors.
The Governor, who cannot be a candidate to succeed himself in office, the Board of Supervisors of Elections, the commissioners and clerks are all under oath. All these officials are presumed to do their duty and see to it that the election is fair. We cannot anticipate that public officials will derogate from their duty. The mere fact that it is possible for public officials to disregard their duty is true of any public official. The *Page 982 
mere fact that it is possible for a law to be violated is true of any law.
The acts annulled herein positively eliminated dummy candidates, eliminated discrimination between candidates in the selection of the officials at the polls and eliminated all controversies between candidates over the right of such selection, placed the responsibility upon a board of citizens who are under oath, and placed officials at the polls who do not in any wise owe their selection to any candidate or candidates.
For the above reasons, I am of the opinion that the acts annulled herein comply with the constitutional provisions to secure fairness in primary elections.
Therefore, I respectfully dissent.